Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 4-6, 9, 10, 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 4 is unclear as to whether water vapor is required in the second option. See also claims 5, 6, 9, 10, 13, 14 and 16.
B) Claim 12 is incomplete, as claim 11 was cancelled.

Claims 1-3, 5, 7-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. XP ‘797.
The reference teaches treating oxidized graphene with nitrogen and treating with an electron beam. Claim 3 merely recites impurities expected even in ultra-pure nitrogen. Claim 7 is obvious to provide a high surface area, readily dissolved form of reactant. Claim 11 does not appear to require anything beyond N2, which is a lighter-than-air gas. The time and flux of claims 13-14 are obvious to assure completeness of the process. Claim 15 appears only to describe the mechanisms possible in the process. No difference is seen in the bonding of the oxygen.

Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive.
 The phrase ‘in particular’ needs to be removed. The article 10 in Zhang does not appear relevant any longer. Cheng saturates the solution with nitrogen and appears to be open to the atmosphere. Thus, the treatment is in the presence of nitrogen. The claims do not preclude toxic chemicals and a drying step. Note that the specification contemplates the use of NF3.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736